Title: To Alexander Hamilton from Aaron Ogden, 28 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


Elizabeth Town [New Jersey] June 28, 1799. “In order to fulfill your request, I have been casting about, for a character, to be recommended to you, as suitable for your secretary, and, now, beg leave to mention to you Mr Thomas Y. How of Trenton, as a Candidate well-worthy of your consideration.… Mr How has received a liberal education, at Princeton college, and has been lately admitted to the practice of the Law in New-Jersey.…”
